DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10, the statement “to control at least one of a torque and a number of rotations of the generator based on opening degree information indicating 15a measured value of an actual opening degree of the motor-operated valve or an opening degree estimated based on the at least one of the torque and the number of rotations of the generator” is indefinite.  
The claims disclose that at least one parameter is required, torque or number of rotations.  However, it seems that the parameter of the number of rotations also include the opening degree of the motor valve or estimated opening degree, which is also related to the rotation of the generator.  Such claim language (based on opening degree information indicating 15a measured value of an actual opening degree of the motor-operated valve or an opening degree estimated based on the at least one of the torque and the number of rotations of the generator) is disclose in the alternative form due to the lack of clarification and confusing statements.
Also, it is disclose that the torque or rpm of the generator are used for measuring an actual value of the valve opening or an opening degree estimate.  It is not clear if both (measuring and estimating) are the same procedure or different procedures.

In claim 3, the statement “configured to not transmit the command value directly” is indefinite.  It is not clear if the value is sent via another device or another device is used for sending the command to the control unit or if the signal is being routed from a sensor to secondary controller.
In claim 7, it is not clear how the flow rate sensor is in series with the valve and the turbine (FM-V-T) and yet the turbine is place in parallel with the valve.  It is not clear if the valve and the turbine are in series or in parallel to each other.
In claim 8, the statement “at least one of the torque and the number of rotations of the generator is lower than a rate of flow rate change resulting from opening and closing of the motor-operated valve” is vague.  It is not clear how the rotations of the generators are related to the flow rate.
In claim 9, the statement “the at least one of the torque 5and the number of rotations of the generator is lower than a rate of fluid pressure change resulting from opening and closing of the motor-operated valve” is indefinite.  It is not clear how the rotations of the generator are related to the pressure change.

Claims 2 – 9 are rejected due to their dependency on claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al (WO 2018/135661).
The Office Action will refer to the equivalent Publication US 2019/0331086 A1 for English translation purposes.
Abe et al discloses, regarding, 
Claim 1, a hydroelectric power generation system included in a channel control system including a command section configured to output a command value of a flow rate or 5pressure of a fluid (see abstract), an opening degree control unit configured to calculate a target opening degree based on the command value output by the command section (paragraph 0108), and a motor-operated valve installed in a channel through which the fluid flows and configured to open and close in accordance with the target opening degree (paragraphs 0110, 0111), the hydroelectric power generation system comprising: 10a water turbine disposed in the channel in series or parallel with the motor-operated valve (see Fig. 1); a generator configured to be driven by the water turbine (see Fig. 1); and a generator control unit configured to control at least one of a torque (see Fig. 16; paragraphs 0118) [the rest of the claim is disclose in the alternative form, thus it is not required to be met by the prior art] and a number of rotations of the generator based on opening degree information indicating 15a measured value of an actual opening degree of the motor-operated valve (paragraph 0149) or an opening degree estimated based on the at least one of the torque and the number of rotations of the generator (paragraph 0149).  

Claim 2, 20the channel is provided with a sensor (see Fig. 2) configured to measure the flow rate or pressure of the fluid flowing through the channel, the sensor being disposed in series with the motor- operated valve and the water turbine (see Fig. 2), and the command section is configured to calculate the command value based on a value measured by the sensor so that the value measured by the sensor be an intended value (paragraph 0093).  

Claim 3, the command section is configured to not transmit the command value directly to the generator control unit (since a command is sent to the controller 61 first and then affects the generator control unit 50 indirectly; see Fig. 2).  

Claim 4, the channel is provided with a sensor configured to measure the flow rate or pressure of the fluid flowing through the channel, the sensor being disposed in series with the motor- operated valve and the water turbine (see Fig. 2), 5the command section is configured to calculate the command value based on a value measured by the sensor so that the value measured by the sensor will be an intended value (paragraph 0093, 0103, ), and the generator control unit is configured to control the at least one of the torque and the number of rotations of the generator so that the opening degree indicated by the opening 10degree information is greater than or equal to a first threshold value that is above 0% (paragraph 0119) and less than or equal to a second threshold value that is below 100% (paragraph 0154).
  
Claim 5, 15the sensor is configured to measure the flow rate of the fluid flowing through the channel (see Fig. 2), and the generator control unit is configured to control the at least one of the torque and the number of rotations of the generator so that a flow rate of the water turbine decreases if the opening degree indicated by 20the opening degree information is less than the first threshold value, and the flow rate of the water turbine increases if the opening degree indicated by the opening degree information is greater than the second threshold value (see Fig. 3, 7; paragraphs 0136, 0149).
  
Claim 6, 25the sensor is configured to measure the flow rate of the fluid flowing through the channel (see Fig. 2), and the generator control unit is configured to control the at least one of the torque and the number of rotations of the generator so that an effective head of the water turbine increases if the opening degree indicated 20DK-US225280 by the opening degree information is less than the first threshold value, and the effective head of the water turbine decreases if the opening degree indicated by the opening degree information is greater than the second threshold value (see Fig. 4, 8, 14, 12, 13, 15).
  
Claim 7, the channel is provided with a flow rate sensor configured to measure the flow rate of the fluid flowing through the channel (see Fig. 2), the flow rate sensor being disposed in series with the motor-operated valve and the water turbine (see Fig. 2), 10the water turbine is disposed in parallel with the motor-operated valve (Fig. 24), and the opening degree indicated by the opening degree information is estimated based on the at least one of the torque and the number of rotations of the generator and a value measured by the flow rate sensor (paragraph 0093, 0103 0105, 0120, 0125; Fig 3).  

15Claim 8, the channel is provided with a flow rate sensor configured to measure the flow rate of the fluid flowing through the channel, the flow rate sensor being disposed in series with the motor-operated valve and the water turbine (see Fig. 2), the command section is configured to calculate the command value based on a value 20measured by the flow rate sensor so that the value measured by the flow rate sensor will be an intended value, and a rate of flow rate change resulting from a change in the at least one of the torque (paragraph 0120, 0125, 0105; Figs 3, 7) [the rest of the claim is not required to be met by the prior art due to the alternative claim language] and the number of rotations of the generator is lower than a rate of flow rate change resulting from opening and closing of the motor-operated valve. 
 
Claim 9, the channel is provided with a pressure sensor configured to measure the pressure of the fluid flowing through the channel, the pressure sensor being disposed in series with the motor-operated valve and the water turbine (see Fig. 2), 21DK-US225280 the command section is configured to calculate the command value based on a value measured by the pressure sensor so that the value measured by the pressure sensor will be an intended value (paragraphs 0028, 0029, 0042, 0044, 0050, 0112, 0187 – 0190,  , and a rate of fluid pressure change resulting from a change in the at least one of the torque (paragraph 0005) [the rest of the claim is not required to be met by the prior art due to the alternative claim language] 5and the number of rotations of the generator is lower than a rate of fluid pressure change resulting from opening and closing of the motor-operated valve.  

Claim 10, a generator control method for use in a channel control system including a command section configured to output a command value of a flow rate or pressure of a fluid, 10an opening degree control unit configured to calculate a target opening degree based on the command value output by the command section, a motor-operated valve installed in a channel through which the fluid flows, the motor-operated valve being configured to open and close in accordance with the target opening degree, a water turbine disposed in the channel in series or parallel with the motor-operated valve, and a generator configured to be 15driven by the water turbine, the generator control method comprising: controlling at least one of a torque and a number of rotations of the generator based on opening degree information indicating a measured value of an actual opening degree of the motor-operated valve or an opening degree estimated based on the at least one of the torque and the 20number of rotations of the generator (see rejection for claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (WO ‘661) in view of Abe et al (WO 2018/056088).
Abe et al (WO ‘661) discloses all of the elements above.  
The secondary reference Abe et al (WO ‘088) is being cited for explicitly showing the claim subject matter pertaining to the rejected claims.
The Office Action will refer to the equivalent Publication US 2020/0386202 A1 for English translation purposes.
Abe et al (WO ‘088) discloses, regarding, 
Claim 5, 15the sensor is configured to measure the flow rate of the fluid flowing through the channel (see Fig. 1), and the generator control unit is configured to control the at least one of the torque and the number of rotations of the generator so that a flow rate of the water turbine decreases if the opening degree indicated by 20the opening degree information is less than the first threshold value, and the flow rate of the water turbine increases if the opening degree indicated by the opening degree information is greater than the second threshold value (see Fig. 7; paragraphs 0105 – 0107, 0111, 0112).  

Claim 6, 25the sensor is configured to measure the flow rate of the fluid flowing through the channel, and the generator control unit is configured to control the at least one of the torque and the number of rotations of the generator so that an effective head of the water turbine increases if the opening degree indicated 20DK-US225280 by the opening degree information is less than the first threshold value, and the effective head of the water turbine decreases if the opening degree indicated by the opening degree information is greater than the second threshold value (see Figs. 7, 10).

Claim 7, the channel is provided with a flow rate sensor configured to measure the flow rate of the fluid flowing through the channel (see Fig. 1), the flow rate sensor 50 [since the pressure is link directly to the flow control & fluid information flow; see paragraph 0120] or sensor 18 [since the sensor is physically located in series with the valve and turbine; FM18-Valve 16-W]  being disposed in series with the motor-operated valve and the water turbine (see Fig. 8), 10the water turbine is disposed in parallel with the motor-operated valve (see Fig. 2), and the opening degree indicated by the opening degree information is estimated based on the at least one of the torque and the number of rotations of the generator and a value measured by the flow rate sensor.


It would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose the system/method as disclosed by Abe et al (WO ‘661) and to show explicitly the limitations pertaining to Abe et al (WO ‘088) for the purpose of maintaining and controlling efficiently a physical quantity of fluid in a power system.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (WO ‘661) in view of Troyen (US 4,352,025).
Abe et al discloses all of the limitations above.  The secondary reference is being used for explicitly teaching that having a sensor being place in series to a turbine and a valve is well-known.
For example, Troyen discloses, 
Regarding claim 7, the channel is provided with a flow rate sensor configured to measure the flow rate of the fluid flowing through the channel (since a flow sensor is place in every building for measuring the inflow of water; column 4, lines 57 – 62), the flow rate sensor being disposed in series with the motor-operated valve and the water turbine (as would be located next to the building; see Fig. 1), 10the water turbine 42 is disposed in parallel with the motor-operated valve 50 (see Fig. 2), and the opening degree indicated by the opening degree information is estimated based on the at least one of the torque and the number of rotations of the generator (column 3, lines 42 – 50) and a value measured by the flow rate sensor (column 3, lines 27 – 39).



It would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose the system/method as disclosed by Abe et al (WO ‘661) and to show explicitly the limitations pertaining to Troyen for the purpose of increasing the production of electrical energy while reducing the cost of the power system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896          

July 14, 2022